Lumpkin, Justice.
The record discloses that Littleton & Lamar, of Americus, had at Buena Vista an agent named Lowe, whose business it was to buy and ship cotton to them. They required him to ship daily the cotton he bought, and had arranged with a bank in Buena Vista to cash his drafts drawn upon them for purchases made, when the same were presented to the bank with bills of lading attached. Lowe had no authority,*except as above stated, to draw upon his principals in settlement for any cotton purchased by him; and no authority at all, so far as Littleton & Lamar were concerned, to keep an account of his own at the bank and *174draw upon it his individual cheeks in settlement of such purchases. All this appears from a letter addressed to the bank by Littleton & Lamar, of which the following is a copy:
“Buena Yista Loan & Savings Bank, Buena Yista, Ga.
“Sirs: — Mr. O. E. Lowe is in your town for the purpose of buying cotton for us, and we wired you to pay for his purchases, requiring him to ship daily, drawing cost with B/L attached. ' We had his draft for $100.00 presented to us in your favor, for what he says is a ‘bonus’ you require, which we refused to honor. We hoped that our established credit here and at all the cotton ports would be sufficient guarantee for any transactions we might see proper to authorize; hence our refusal. If you see proper to pay for Mr. Lowe’s purchases, requiring him to ship daily, with B/L attached to draft, we will always honor same. Yery respectfully, Littleton & Lamar.”
Short, as manager of the plaintiff corporation, sold to Lowe, as agent, a lot of cotton, and accepted in payment Lowe’s individual check upon the bank, without requiring him to draw upon Littleton & Lamar with bills of lading attached. The check was dishonored by the bank, and thereupon the corporation of which Short was manager brought an action against Littleton & Lamar for the price of the cotton, and obtained a verdict for the same. It plainly appears from Short’s own testimony as a witness that, before making the sale in question, he was fully aware of the nature and extent of Lowe’s agency for Littleton & Lamar. The following is an extract from his testimony: “Before I sold any cotton to this party [Lowe], I was shown that letter that has just been read to the jury [referring to the letter above quoted]. I saw that letter. Mr. Lowe came to me and stated that he was there for the purpose of buying cotton for them [Littleton & Lamar] ; that the bank had refused to pay for his cotton without a bonus, and he had a letter of credit at the bank that he thought was a sufficient *175guaranty. He applied to me to purchase cotton for them. He referred me to this letter, and I went there and examined this letter.”
There is no difference of opinion between the majority of this court and Justice Atkinson, who dissents from the judgment rendered, as to the questions of law involved. Indeed, these questions are simple and well settled. Our disagreement arises entirely from the conflicting views we entertain as to the character of Lowe’s agency for Little-ton & Lamar. If he was their general agent to buy cotton, it would seem that his principals would be bound to pay for cotton sold and delivered to him for them, whether they actually received it or not; but if he was only their special agent, having limited authority, one who dealt with him as agent, and who had full knowledge as to the limits within which he, under the terms of his appointment, had authority to bind his principals, was bound to act with reference to this knowledge, and consequently could not in law hold the principals liable for loss occasioned by acts of the agent in excess of, or contrary to, his authority in the premises.
Chief Justice Simmons and the writer are satisfied that Lowe was only a special agent, and that in the performance of his duties as such he was restricted by the terms set forth in the letter to the bank. If we are right in this view, it was incumbent upon Short, knowing the facts, to see to it that Lowe paid for each purchase by drawing upon Littleton & Lamar with the requisite bill or bills of lading attached to his drafts. When Short accepted Lowe’s individual check upon the bank, he did so at his own risk, and could not hold Littleton & Lamar liable for the value of the cotton sold and settled for in this manner, without proving affirmatively that such cotton was actually received by them.' Even then, Littleton & Lamar would not be liable if they in fact paid for the cotton by honoring Lowe’s draft, or drafts, which came to them through the *176bank in pursuance of the terms under which Lowe was appointed agent and of their arrangement with the bank to supply him -with money with which to pay for cotton purchased.
The evidence does not show that the particular cotton, the price of which is the subject-matter of this suit, ever went into the hands of Littleton & Lamar at all; and we therefore think the verdict in the plaintiff’s favor was entirely unwarranted, and ought to be set aside.

Judgment reversed.